Exhibit 10.5
(BB&T LOGO) [g17842g1784202.gif]
December 1, 2008
Piedmont Natural Gas Company, Inc.
4720 Piedmont Row Drive
Charlotte, North Carolina 28210
Attention: Robert O. Pritchard, Treasurer
          Re:       Amended and Restated Revolving Credit Facility
Ladies and Gentlemen:
     This Amended and Restated Revolving Credit Facility (this “Agreement”) is
entered into between BRANCH BANKING AND TRUST COMPANY (the “Lender”) and
PIEDMONT NATURAL GAS COMPANY, INC., a North Carolina corporation (the
“Borrower”). Terms not defined herein have the meanings assigned to them in
Exhibit A hereto.
     The Borrower and the Lender have entered into that certain Revolving Credit
Facility dated as of October 29, 2008 (as in effect on the date hereof, the
“Existing Credit Facility”).
     The Borrower and the Lender desire to amend and restate the Existing Credit
Facility to, among other things, extend the maturity date of the revolving
credit facility and make certain other changes as set forth herein, all subject
to the terms and conditions set forth in this Agreement.
1A. Amendment and Restatement. In order to facilitate the amendment and
restatement of the Existing Credit Facility and otherwise to effectuate the
desires of the Borrower and the Lender:

  (a)   The Borrower and the Lender hereby agree that, (i) this Agreement
constitutes an amendment and restatement of the Existing Credit Facility, and
(ii) on the Closing Date, the terms and provisions of the Existing Credit
Facility shall be and hereby are amended and restated in their entirety by the
terms, conditions and provisions of this Agreement, and the terms and provisions
of the Existing Credit Facility, except as otherwise expressly provided herein,
shall be superseded by this Agreement.     (b)   Notwithstanding this amendment
and restatement of the Existing Credit Facility and any amendment and
restatement of any related “Loan Documents” (as such term is defined in the
Existing Credit Facility and referred to herein as the “Existing Loan
Documents”), (i) all obligations outstanding under the Existing Credit Facility
and other Existing Loan Documents (the “Existing Obligations”) shall, except to
the extent repaid on the Closing Date, continue as obligations hereunder, and
(ii) neither the execution and delivery of this Agreement or any other Loan
Documents nor the consummation of any other transactions contemplated hereunder
or thereunder is intended to constitute a novation of the Existing

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
December 1, 2008
Page 2

      Credit Facility or of any of the other Existing Loan Documents or any
obligations thereunder. Upon the effectiveness of this Agreement, all Loans
owing by the Borrower and outstanding under the Existing Credit Facility shall
be repaid with an advance of Loans hereunder. Together with such repayment, the
Borrower shall pay (on the Closing Date) all accrued interest and fees with
respect to the Existing Obligations.

1.   The Facility.

  (a)   The Commitment. Subject to the terms and conditions set forth herein,
the Lender agrees to make available to the Borrower until the Maturity Date a
revolving credit facility providing for loans (“Loans”) in an aggregate
principal amount not exceeding at any time $25,000,000 (the “Commitment”).
Within the foregoing limit, the Borrower may borrow, repay and reborrow Loans
until the Maturity Date.     (b)   Borrowings. The Borrower may request that
Loans be made by irrevocable notice to be received by the Lender not later than
11:00 a.m. on the Business Day of the borrowing. Notices pursuant to this
Paragraph 1(b) may be given by telephone if promptly confirmed in writing.

Each Loan shall be in a minimum principal amount of $500,000 or a whole multiple
of $100,000.

  (c)   Interest. Loans shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate. Interest hereunder shall be calculated on the basis of a
year of 360 days and actual days elapsed.

The Borrower promises to pay interest for all Loans on (i) the first Business
Day following the end of each month; and (ii) the Maturity Date. If the time for
any payment is extended by operation of law or otherwise, interest shall
continue to accrue for such extended period.
(1) After the date any principal amount of any Loan is due and payable (whether
on the Maturity Date, upon acceleration or otherwise), or after any other
monetary obligation hereunder shall have become due and payable (in each case
without regard to any applicable grace periods), and (2) while any Event of
Default exists, the Borrower shall pay, but only to the extent permitted by law,
interest (after as well as before judgment) on such amounts at a rate per annum
equal to the Adjusted LIBOR Rate plus 2.000%. Accrued and unpaid interest on
past due amounts shall be payable on demand.
In no case shall interest hereunder exceed the amount that the Lender may charge
or collect under applicable law.

  (d)   Evidence of Loans. The Loans and all payments thereon shall be evidenced
by the Lender’s loan accounts and records; provided, however, that upon the
request of the Lender, the Loans may be evidenced by a promissory note in the
form of Exhibit B hereto in addition to such loan accounts and records. Such
loan accounts, records and promissory note shall be conclusive absent manifest
error of the amount of the Loans and payments thereon. Any failure to record any
Loan or payment thereon or any error in doing so shall not limit or otherwise
affect the obligation of the Borrower to pay any amount owing with respect to
the Loans.

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
December 1, 2008
Page 3

  (e)   Unused Fee. The Borrower promises to pay a fee equal to 0.25% times the
actual daily amount by which the Commitment exceeds the amount of Loans
outstanding, payable in arrears on the last Business Day of each calendar
quarter and on the Maturity Date, and calculated on the basis of a year of
360 days and actual days elapsed.     (f)   Repayment. The Borrower promises to
pay all Loans then outstanding on the Maturity Date.

The Borrower shall make all payments required hereunder not later than 2:00 p.m.
on the date of payment in same day funds in Dollars at the office of the Lender
as set forth in Schedule 10.02 to the Incorporated Agreement or such other
address as the Lender may from time to time designate in writing.
All payments by the Borrower to the Lender hereunder shall be made to the Lender
in full without set-off or counterclaim and free and clear of and exempt from,
and without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or charges of whatsoever nature imposed by any
government or any political subdivision or taxing authority thereof. The
Borrower shall reimburse the Lender for any taxes imposed on or withheld from
such payments (other than taxes imposed on the Lender’s income, and franchise
taxes imposed on the Lender, by the jurisdiction under the laws of which the
Lender is organized or in which its principal office is located or any political
subdivision thereof).

  (g)   Prepayments. The Borrower may, upon same-day notice, prepay Loans on any
Business Day. Prepayments of Loans must be in a principal amount of $500,000 or
a whole multiple of $100,000, or, if less, the entire principal amount thereof
then outstanding.     (h)   Commitment Termination or Reductions. The Borrower
may, upon same day notice, terminate the Commitment or from time to time
permanently reduce the Commitment, provided, that (i) any such notice shall be
received by the Lender no later than 11:00 am on the date of such termination or
reduction; (ii) any such partial reduction shall be not less than $10,000,000 or
a whole multiple of $1,000,000 in excess thereof; and (iii) the Borrower shall
not terminate or reduce the Commitment if, after giving effect thereto and any
concurrent prepayments hereunder, the outstanding amount of Loans would exceed
the Commitment. All fees accrued until the effective date of any termination of
the Commitment shall be paid on the effective date of such termination.

2.   Upfront Fee. Subject to the final sentence of this Paragraph 2, the
Borrower shall pay to the Lender, for its own account, a fee (each an “Upfront
Fee”) in the amounts and on the dates set forth below. Each such Upfront Fee
shall be for the Lender’s Commitment under the revolving credit facility and
shall be payable in full upon the date opposite such fee:

                    Payment Date of                 Upfront Fee   Upfront Fee  
December 4, 2008
  $ 7,500.00  
December 16, 2008
  $ 12,500.00  
December 26, 2008
  $ 17,500.00  

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
December 1, 2008
Page 4
     To the extent this Agreement is terminated prior to any of the above
referenced “Payment Date of Upfront Fee,” then the Borrower shall not owe and
shall have no obligation to pay any Upfront Fee on any such date or thereafter.

3.   Conditions Precedent to Loans.

  (a)   Conditions Precedent to Initial Loan. As a condition precedent to the
effectiveness of this Agreement and the obligation of the Lender to make any
Loan on the Closing Date, the Lender must receive the following from the
Borrower in form satisfactory to the Lender:

  (i)   the enclosed duplicate of this Agreement duly executed and delivered on
behalf of the Borrower;     (ii)   a certified borrowing resolution or other
evidence of the Borrower’s authority to borrow;     (iii)   a certificate of
incumbency;     (iv)   if requested by the Lender, a promissory note as
contemplated in Paragraph 1(d) above;     (v)   such other documents and
certificates (including legal opinions) as the Lender may reasonably request;
and     (vi)   any fees and expenses required to be paid on or before the
Closing Date shall have been paid.

  (b)   Conditions to Each Borrowing. As a condition precedent to each borrowing
(including the initial borrowing) of any Loan:

  (i)   The Borrower must furnish the Lender with, as appropriate, a notice of
borrowing;     (ii)   each representation and warranty set forth in Paragraph 4
below shall be true and correct in all material respects as if made on the date
of such borrowing; and     (iii)   no Default shall have occurred and be
continuing on the date of such borrowing.

    Each notice of borrowing shall be deemed a representation and warranty by
the Borrower that the conditions referred to in clauses (ii) and (iii) above
have been met.

4.   Representations and Warranties. The Borrower represents and warrants (which
representations and warranties shall survive the Closing Date and each borrowing
hereunder) that the representations and warranties contained in Article V
(Representations and Warranties) of the Incorporated Agreement, including for
purposes of this Paragraph 4 each Additional Incorporated Agreement
Representation, are true and correct as if made on such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
December 1, 2008
Page 5

    be true and correct as of such earlier date. The representations and
warranties of the Borrower referred to in the preceding sentence (including all
exhibits, schedules and defined terms referred to therein) are hereby (or, in
the case of each Additional Incorporated Agreement Representation, shall, upon
its effectiveness, be) incorporated herein by reference as if set forth in full
herein.

    All such representations and warranties so incorporated herein by reference
shall survive any termination, cancellation, discharge or replacement of the
Incorporated Agreement.

5.   Covenants. So long as principal of and interest on any Loan or any other
amount payable hereunder or under any other Loan Document remains unpaid or
unsatisfied and the Commitment has not been terminated, the Borrower shall
comply with all the covenants and agreements applicable to it contained in
Article VI (Affirmative Covenants) and Sections 7.03, 7.04, 7.05, 7.06 and 7.07
(Negative Covenants) of the Incorporated Agreement, including for purposes of
this Paragraph 5 each Additional Incorporated Agreement Covenant. In addition to
the foregoing (but not in duplication of any other provisions of this
Agreement), each of the Borrower and the Lender shall comply with the respective
obligations applicable to each such party as such are set forth in Article III
(Taxes, Yield Protection and Illegality) of the Incorporated Agreement. The
covenants and agreements of the Borrower referred to in the preceding sentence
(including all exhibits, schedules and defined terms referred to therein) are
hereby (or, in the case of each Additional Incorporated Agreement Covenant,
shall, upon its effectiveness, be) incorporated herein by reference as if set
forth in full herein.

    All such covenants and agreements so incorporated herein by reference shall
survive any termination, cancellation, discharge or replacement of the
Incorporated Agreement.       Any financial statements, certificates or other
documents received by the Lender under the Incorporated Agreement shall be
deemed delivered hereunder.   6.   Events of Default. The following are “Events
of Default:”

  (a)   The Borrower fails to pay any principal of any Loan as and on the date
when due; or     (b)   The Borrower fails to pay any interest on any Loan, or
any unused fee due hereunder, or any portion thereof, within five days after the
date when due; or the Borrower fails to pay any other fee or amount payable to
the Lender under any Loan Document, or any portion thereof, within five days
after the date due; or     (c)   The Borrower fails to comply with any covenant
or agreement incorporated herein by reference pursuant to Paragraph 5 above,
subject to any applicable grace period and/or notice requirement set forth in
Section 8.01 of the Incorporated Agreement (it being understood and agreed that
any such notice requirement shall be met by the Lender’s giving the applicable
notice to the Borrower hereunder); or     (d)   Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
December 1, 2008
Page 6

  (e)   Any “Event of Default” specified in Section 8.01 of the Incorporated
Agreement (including for purposes of this Paragraph 6(e) each Additional
Incorporated Agreement Event of Default) occurs and is continuing, without
giving effect to any waiver thereof pursuant to the Incorporated Agreement, it
being agreed that each such “Event of Default” shall survive any termination,
cancellation, discharge or replacement of the Incorporated Agreement.

    Upon the occurrence of an Event of Default, the Lender may declare the
Commitment to be terminated, whereupon the Commitment shall be terminated,
and/or declare all sums outstanding hereunder and under the other Loan
Documents, including all interest thereon, to be immediately due and payable,
whereupon the same shall become and be immediately due and payable, without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or other notices or demands of any kind or character,
all of which are hereby expressly waived; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States of America, the
Commitment shall automatically terminate, and all sums outstanding hereunder and
under each other Loan Document, including all interest thereon, shall become and
be immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived.

7.   Miscellaneous.

  (a)   The provisions of Section 1.05 of the Incorporated Agreement are hereby
incorporated by reference, and each party hereto shall fully comply therewith,
as if set forth in full herein.     (b)   All references herein and in the other
Loan Documents to any time of day shall mean the local (standard or daylight, as
in effect) time of Eastern time.     (c)   If at any time the Lender, in its
sole discretion, determines that (i) adequate and reasonable means do not exist
for determining the Adjusted LIBOR Rate, or (ii) the Adjusted LIBOR Rate does
not accurately reflect the funding cost to the Lender of making the Loans, the
Lender’s obligation to make or maintain the Loans shall cease for the period
during which such circumstance exists.     (d)   No amendment or waiver of any
provision of this Agreement (including any provision of the Incorporated
Agreement incorporated herein by reference) or of any other Loan Document and no
consent by the Lender to any departure therefrom by the Borrower shall be
effective unless such amendment, waiver or consent shall be in writing and
signed by a duly authorized officer of the Lender and a duly authorized officer
of the Borrower, and any such amendment, waiver or consent shall then be
effective only for the period and on the conditions and for the specific
instance specified in such writing. No failure or delay by the Lender in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other rights, power or
privilege.

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
December 1, 2008
Page 7

  (e)   Except as otherwise expressly provided herein, notices and other
communications to each party provided for herein shall be in writing and shall
be delivered by hand or overnight courier service, mailed or sent by telecopy to
the address provided from time to time by such party. Any such notice or other
communication sent by overnight courier service, mail or telecopy shall be
effective on the earlier of actual receipt and (i) if sent by overnight courier
service, the scheduled delivery date, (ii) if sent by mail, the fourth Business
Day after deposit in the U.S. mail first class postage prepaid, and (iii) if
sent by telecopy, when transmission in legible form is complete. All notices and
other communications sent by the other means listed in the first sentence of
this paragraph shall be effective upon receipt. Notwithstanding anything to the
contrary contained herein, all notices (by whatever means) to the Lender
pursuant to Paragraph 1(b) hereof shall be effective only upon receipt. Any
notice or other communication permitted to be given, made or confirmed by
telephone hereunder shall be given, made or confirmed by means of a telephone
call to the intended recipient at the number specified in writing by such Person
for such purpose, it being understood and agreed that a voicemail message shall
in no event be effective as a notice, communication or confirmation hereunder.

    The Lender shall be entitled to rely and act upon any notices (including
telephonic notices of borrowings) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Indemnitee from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other communications with the Lender may
be recorded by the Lender, and the Borrower hereby consents to such recording.

  (f)   This Agreement shall inure to the benefit of the parties hereto and
their respective successors and assigns, except that the Borrower may not assign
its rights and obligations hereunder. The Lender may at any time (i) assign all
or any part of its rights and obligations hereunder to any other Person with the
consent of the Borrower, such consent not to be unreasonably withheld, provided
that no such consent shall be required if the assignment is to an affiliate of
the Lender or if a Default exists, and (ii) grant to any other Person
participating interests in all or part of its rights and obligations hereunder
without notice to the Borrower. The Borrower agrees to execute any documents
reasonably requested by the Lender in connection with any such assignment. All
information provided by or on behalf of the Borrower to the Lender or its
affiliates may be furnished by the Lender to its affiliates and to any actual or
proposed assignee or participant.     (g)   The Borrower shall pay the Lender,
on demand, all reasonable out-of-pocket expenses (including the fees, charges
and disbursements of any counsel for the Lender) incurred by the Lender in
connection with the enforcement of this Agreement or any instruments or
agreements executed in connection herewith.     (h)   The provisions of
Sections 10.04(b) (Indemnification), 10.07 (Treatment of Certain Information;
Confidentiality), 10.12 (Severability), 10.14 (Governing Law; Jurisdiction;
Etc.), 10.15 (Waiver of Jury Trial) and 10.17 (USA PATRIOT Act) of the
Incorporated

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
December 1, 2008
Page 8

      Agreement are hereby incorporated by reference, and each party hereto
shall fully comply therewith, as if set forth in full herein.     (i)   This
Agreement may be executed in one or more counterparts, and each counterpart,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same instrument.     (j)   THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
December 1, 2008
Page 9
     Please indicate your acceptance of the Commitment on the foregoing terms
and conditions by returning an executed copy of this Agreement to the
undersigned not later than December 1, 2008.

              BRANCH BANKING AND TRUST COMPANY
 
       
 
  By:   /s/ H. Wright Uzzell, Jr.
 
      Name: H. Wright Uzzell, Jr.
 
      Title: Senior Vice President

Accepted and Agreed to as of the date first written above:
PIEDMONT NATURAL GAS COMPANY, INC.

     
By:
  /s/ Robert O. Pritchard
 
  Name: Robert O. Pritchard
 
  Title: Vice President, Treasurer and Chief Risk Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS

     
Additional Incorporated
   
Agreement Covenant:
  A covenant or agreement that is added to Article VI (Affirmative Covenants) or
VII (Negative Covenants) of the Incorporated Agreement after the date hereof;
provided, however, to the extent the incorporation of such additional covenant
or agreement would cause a default under Section 7.05 of the Incorporated
Agreement, such additional covenant or agreement shall not be incorporated
hereunder.
 
   
Additional Incorporated
   
Agreement Event of Default:
  An “Event of Default” that is added to Section 8.01 of the Incorporated
Agreement after the date hereof.
 
   
Additional Incorporated
   
Agreement Representation:
  A representation or warranty that is added to Article V (Representations of
the Borrower) of the Incorporated Agreement after the date hereof.
 
   
Adjusted LIBOR Rate:
  The rate of interest per annum equal to the sum obtained (rounded upwards, if
necessary, to the next higher 1/100th of 1.0%) by adding the LIBOR Rate plus the
Applicable Rate. The Adjusted LIBOR Rate shall be adjusted (i) monthly with
changes in the LIBOR Rate on the first day of each month, and (ii) concurrently
with any changes in the Applicable Rate as set forth below in the definition of
Applicable Rate. If the first day of a month is not a Business Day, the Adjusted
LIBOR Rate shall be determined as of the last preceding Business Day. The
Adjusted LIBOR Rate shall be adjusted for any change in the LIBOR Reserve
Percentage so that Lender shall receive the same yield.
 
   
Affiliate:
  Has the meaning set forth in the Incorporated Agreement.
 
   
Agreement:
  This letter agreement, as amended, restated, extended, supplemented or
otherwise modified in writing from time to time.
 
   
Applicable Rate:
  The following percentages per annum, based upon the Debt Rating as set forth
below:

Applicable Rate

                  Pricing   Debt Ratings     Level   S&P/Moody's   Applicable
Rate
1
  > AA-/Aa3     0.75 %
2
    A+/A1       1.00 %
3
    A/A2       1.25 %
4
    A-/A3       1.50 %
5
  < BBB+/Baa1     1.75 %

A-1



--------------------------------------------------------------------------------



 



     
 
  “Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, the Pricing Level of such Debt Rating shall apply; and
(d) if the Borrower does not have any Debt Rating, Pricing Level 5 shall apply.
 
   
 
  Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the Compliance Certificate most recently delivered pursuant to
Section 6.02(a) of the Incorporated Agreement. Thereafter, each change in the
Applicable Rate resulting from a publicly announced change in the Debt Rating
shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.
 
   
 
  For the purposes of this definition, capitalized terms not otherwise defined
herein shall have the meanings as specified therefor in the Incorporated
Agreement.
 
   
Borrower:
  Has the meaning set forth in the preamble to the Agreement.
 
   
Business Day:
  Any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the laws of, or are in fact closed in, the State
of North Carolina or the state where the Lender’s lending office is located.
 
   
Closing Date:
  The first date all of the conditions precedent in Paragraph 3(a) are satisfied
or waived by the Lender.
 
   
Commitment:
  Has the meaning set forth in the Paragraph 1(a) of the Agreement.
 
   
Default:
  Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.
 
   
Dollar or $:
  The lawful currency of the United States of America.
 
   
Event of Default:
  Has the meaning set forth in Paragraph 6.
 
   
Incorporated Agreement:
  The Credit Agreement, dated as of April 25, 2006, among the Borrower, Bank of
America, as Administrative Agent, Swing Line Lender and L/C Issuer, and the
Lenders party thereto (as from time to time amended,

A-2



--------------------------------------------------------------------------------



 



              modified, supplemented, restated, or amended and restated in
accordance with the terms thereof so long as Branch Banking and Trust Company as
lender under such Credit Agreement has approved such amendment, modification,
supplement, restatement or amendment and restatement). A copy of the
Incorporated Agreement is attached as Exhibit C. For purposes of this Agreement
the Borrower specifically covenants and agrees that each term or provision of
the Incorporated Agreement incorporated by reference into this Agreement is
effective and binding upon the Borrower as if set forth herein. All such
incorporated terms and provisions are incorporated herein with appropriate
substitutions, including the following:
 
       
 
  (i)   all references to “the Administrative Agent”, “the Arranger”, “the L/C
Issuer”, “the Lenders”, “each Lender”, “any Lender”, and “the Required Lenders”
shall be deemed to be references to the Lender;
 
       
 
  (ii)   all references to “this Agreement” shall be deemed to be references to
this Agreement and for purposes of Sections 7.04, 7.05 and 7.07 of the
Incorporated Agreement, the Incorporated Agreement;
 
       
 
  (iii)   all references to “Base Rate Loan” shall be deemed to be references to
a Loan;
 
       
 
  (iv)   all references to “Borrower” shall be deemed to be references to the
Borrower;
 
       
 
  (v)   all references to “Commitment” shall be deemed references to the
Commitment;
 
       
 
  (vi)   all references to “Default” and "Event of Default” shall be deemed to
be references to a Default and an Event of Default, respectively;
 
       
 
  (vii)   all references to “any Loan Document,” “any other Loan Document” or
the like shall be deemed to be references to the Loan Documents and for purposes
of Sections 7.04, 7.05 and 7.07 of the Incorporated Agreement, the Loan
Documents (as such term is defined in the Incorporated Agreement);
 
       
 
  (viii)   all references to “Loans” shall be deemed to be references to the
Loans;
 
       
 
  (ix)   all references to “Maturity Date” shall be deemed to be references to
the Maturity Date;  
 
  (x)   all references to “Obligations” shall be deemed to be references to
obligations under this Agreement; and

A-3



--------------------------------------------------------------------------------



 



         
 
       
 
  (xi)   references to any schedules shall be deemed to be references to the
schedules attached hereto as Exhibit D.

     
LIBOR Rate:
  The average rate (rounded upward, if necessary, to the next higher 1/100th of
one percent) quoted on Page 3750 (or such replacement page) of the Telerate
Service or Bloomberg Screen BTMM on the determination date for deposits in U.S.
Dollars offered in the London interbank market for one month, or if the above
method for determining LIBOR shall not be available, the rate quoted in The Wall
Street Journal or a rate determined by a substitute method of determination
agreed on by Borrower and Lender; provided, if such agreement is not reached
within a reasonable period of time (in Lender’s judgment), a rate reasonably
determined by Lender in its sole discretion as a rate being paid, as of the
determination date, by first class banking organizations (as determined by
Lender) in the London interbank market for U.S. Dollar deposits.
 
   
LIBOR Reserve Percentage:
  The maximum aggregate rate at which reserves (including, without limitation,
any marginal supplemental or emergency reserves) are required to be maintained
under Regulation D by member banks of the Federal Reserve System with respect to
dollar funding in the London interbank market. Without limiting the effect of
the foregoing, the LIBOR Reserve Percentage shall reflect any other reserves
required to be maintained by such member banks by reason of any applicable
regulatory change against any category of liability which includes deposits by
reference to which the Adjusted LIBOR Rate is to be determined or any category
of extensions of credit or other assets related to the LIBOR Rate.
 
   
Loan Documents:
  This Agreement, and the promissory note and fee letter, if any, delivered in
connection with this Agreement.
 
   
Maturity Date:
  December 31, 2008, or such earlier date on which the Commitment may terminate
in accordance with the terms hereof.
 
   
Person:
  Has the meaning set forth in the Incorporated Agreement.
 
   
Subsidiary:
  Has the meaning set forth in the Incorporated Agreement.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF AMENDED AND RESTATED PROMISSORY NOTE
December 1, 2008
     FOR VALUE RECEIVED, the undersigned, PIEDMONT NATURAL GAS COMPANY, INC., a
North Carolina corporation (the “Borrower”), hereby promises to pay to the order
of BRANCH BANKING AND TRUST COMPANY (the “Lender”) the principal amount of all
Loans made by the Lender to the Borrower pursuant to the amended and restated
letter agreement, dated as of even date herewith (such letter agreement, as it
may be amended, restated, extended, supplemented or otherwise modified from time
to time, being hereinafter called the “Agreement”), between the Borrower and the
Lender, on the Maturity Date. The Borrower further promises to pay interest on
the unpaid principal amount of the Loans evidenced hereby from time to time at
the rates, on the dates, and otherwise as provided in the Agreement.
     This promissory note constitutes an amendment and restatement in its
entirety of the promissory note dated October 29, 2008, payable by the Borrower
to the Lender (the “Original Note”) and is executed and delivered by the
Borrower, and received by the Lender, in substitution for, the Original Note and
is not intended to constitute a novation of the Original Note.
     The loan account records maintained by the Lender shall at all times be
conclusive evidence, absent manifest error, as to the amount of the Loans and
payments thereon; provided, however, that any failure to record any Loan or
payment thereon or any error in doing so shall not limit or otherwise affect the
obligation of the Borrower to pay any amount owing with respect to the Loans.
     This promissory note is the promissory note referred to in, and is entitled
to the benefits of, the Agreement, which Agreement, among other things, contains
provisions for acceleration of the maturity of the Loans evidenced hereby upon
the happening of certain stated events and also for prepayments on account of
principal of the Loans prior to the maturity thereof upon the terms and
conditions therein specified.
     Unless otherwise defined herein, terms defined in the Agreement are used
herein with their defined meanings therein. This promissory note shall be
governed by, and construed in accordance with, the laws of the State of North
Carolina.

             
 
                PIEDMONT NATURAL GAS COMPANY, INC.    
 
           
 
  By        
 
           
 
           
 
  Name        
 
           
 
           
 
  Title        
 
           

B-1